On the trial of a habeas corpus relator was allowed bond in the sum of Fifteen Thousand Dollars on a charge of murder. This appeal is for the purpose of securing a reduction of the amount of bail fixed by the trial court.
We have read the statement of facts carefully, in connection also with evidence in regard to ability to give bond. We are of opinion that the court was correct in admitting relator to bail, and that the amount of it is excessive and should be reduced. Without going over or discussing the facts, an order will be made reducing the amount of bail and fixing it in the sum of Three
Thousand Dollars.
Bail reduced.